Citation Nr: 0518026	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-36 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 22, 1990, 
for a grant of service connection for schizophrenia, 
undifferentiated type.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from January 1971 to February 
1973.

This appeal arises from a September 2000 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs which granted the 
veteran's claim for service connection for schizophrenia, 
undifferentiated type, effective May 22, 1990 and assigned a 
disability rating of 100 percent.    


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  In May 1973, the RO 
denied the veteran's claim for service connection for a 
nervous condition.  In January 1978 the RO again denied 
service connection for a nervous condition and the veteran 
appealed.  A statement of the case was issued, but the RO 
never perfected an appeal.  The veteran filed a claim to 
reopen this decision on May 22, 1990.  In September 2000, the 
RO granted the veteran service-connection for his disability, 
effective May 22, 1990, the date of the reopened claim and 
assigned a 100 percent disability evaluation.  However, the 
veteran appealed the decision, claiming that he should have 
been granted a 100 percent disability rating for service-
connected schizophrenia from September 20, 1978 (the date his 
non-service connected pension was granted) or February 22, 
1973 (the day after his discharge from the military.)  

Based on a review of the veteran's July 2002 claim for an 
earlier effective date for the service connection grant, as 
well as his December 2003 substantive appeal, it is evident 
that the veteran is claiming that prior denials of service 
connection were based on clear and unmistakable error (CUE) 
because the evidence supported a grant of service connection 
at the time of these decisions.  The CUE issue is 
inextricably intertwined with the issue of whether the 
veteran is entitled to an earlier effective date for the 
award of service connection benefits; however, the RO has not 
adjudicated the CUE question.  The Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following action:


The RO must adjudicate the veteran's 
claim that the RO's February 1973 
and/or January 1978 decisions were 
clearly and unmistakably erroneous, 
and, therefore, are not final.  
38 C.F.R. § 3.105(a).  If the 
determination is unfavorable to the 
veteran, he should be provided with a 
statement of the case which adequately 
addresses the laws, regulations, facts 
and reasons behind the denial of 
benefits.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



